Citation Nr: 0323837	
Decision Date: 09/13/03    Archive Date: 09/23/03

DOCKET NO.  96-22 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

REMAND

The veteran had active duty from April 1967 to April 1970 and 
from June 1975 to April 1977.  His awards and decorations 
include the Silver Star medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran presented sworn testimony in support of his claim 
before the Undersigned Veterans Law Judge in February 1997.  
In October 1997, the appeal was remanded for RO 
reconsideration following the award of service connection for 
additional disabilities.  All requested development was 
accomplished.  A Board decision denying a total disability 
rating was issued in December 1998.  The veteran appealed 
this denial to the United States Court of Appeals for 
Veterans Claims (Court).  In a September 1999 order the Court 
remanded the appeal to the Board in response to an unopposed 
motion by the Secretary.  The Board remanded the appeal to 
the RO in June 2000 for additional development.  This 
development was accomplished and the appeal was returned to 
the Board, who issued a denial decision in October 2001.  
Again, the veteran appealed this denial to the Court.  In 
response to a joint motion for remand filed by both parties, 
the Court vacated and remanded the matter to the Board in an 
October 2002 order.  

In granting the October 2002 joint motion, Court ordered the 
VA to provide the veteran with a contemporaneous VA 
examination to evaluate the current impairment resulting from 
his service-connected disabilities and the impact of his 
service-connected disabilities upon his employability.  

The Board also notes that a July 1998 claim for entitlement 
to service connection for post-traumatic stress disorder 
(PTSD) remains unadjudicated.  Because a grant of service 
connection for PTSD could impact upon the veteran's total 
combined service-connected disability rating, considerations 
of judicial economy dictate that this claim should be 
adjudicated prior to further review of the veteran's appeal 
for a total disability rating.

Accordingly, this case is REMANDED for the following 
development:

1.  The veteran should be afforded a VA 
examination by an appropriate 
specialist(s) to evaluate the current 
impairment resulting from his service-
connected disabilities and the impact of 
his service-connected disabilities upon 
his employability.  The claims folder 
must be made available to the examiner(s) 
for review before the examination(s).  
All indicated tests and studies should be 
conducted to thoroughly evaluate all 
service-connected disabilities.  The 
examiner(s) is requested to render an 
opinion as to the impact of the veteran's 
service-connected disabilities upon his 
employability.

2.  The RO should complete its 
adjudication of the veteran's claim for 
entitlement to service connection for 
PTSD.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Mark W. Greenstreet
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



